IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 828
                                          :
APPOINTMENTS TO THE                       : SUPREME COURT RULES DOCKET
PENNSYLVANIA BOARD OF LAW                 :
EXAMINERS                                 :


                                       ORDER

PER CURIAM
         AND NOW, this 12th day of February, 2020, Michael B. Lutz, Esquire, Chester

County, and Benjamin P. Shein, Esquire, Philadelphia, are hereby appointed as members

of the Pennsylvania Board of Law Examiners for a term of three years, commencing April

1, 2020.